Title: From John Adams to Samuel Adams Wells, 7 May 1819
From: Adams, John
To: Wells, Samuel Adams



dear Sir
Quincy May 7th 1819

Your letter of the 3d. has distressed me—It will compel me to disclose truths which will be disagreeable to you—and very unpleasant to me—
Your ardour in support of the honour of your Grand Father—has my Cordial appropriation—we know where to find the precept—Honour thy Father, and Mother, and we know it has been approved by all Ages and Nations—Civil, and Savage, till french philosophers arose—who were pleased to call it prejudice—if we honour our Fathers and Mothers—We often have reason to honour our Grand Fathers, and Grand-Mothers—and if we, no any-thing about them—even of our great Grand Fathers—and great Grand-Mothers—upon this principle I have erected in the Congregational Church-Yard of Quincy a little Monument of Granite over your Grand Fathers—Greate Grand fathers and greate G-F and G-M grave—if you will come and see me I will take a walk with you and Show it to you—Jacobines Democrates Sansculottes, may call this Aristocracy if they please—I dispise their Shiboleths and Seboleths and will pronounce neither—or either—as I please—the manuscript that you have discovered—is perfectly intelligible to me—and if you will come and see me—and bring it with you—I will explain it to you—to your Satisfaction—but I will not as yet commit to writing what I know—and what my consciences dictates—James Otis and Oxinbrige Thatcher were the two Oracles to whom Samuel Adams Josiah Quincy—Joseph Warren and all the other Patriots looked up, and from whom they receivd their information and instructions—
Let me recommend to you the perusal—of a little volume, if you can find it—entitled the True Sentiments of America—contained in a Collection of letters—sent from the house of Representatives frome the Massachusetts Bay—unto several persons of high rank in great Britain—printed in London for L Almon in Piccardilly in  1768—in which the soul of James Otis—appeared Quieuwieued by Samuel Adams—
And if you will Show me the Original manuscript that you allude to—I will demonstrate to you—the Soul of James Otis—Quieuwieued by Samuel Adams—and perhaps a little by Josiah Quincy—I know perfectly well how this buisness was Conducted—
A Quaker in Philadelphia at one of our Presidential Elections—advised to Vote for me—replied “The must know, that we do not affect the Name of Adams”—This Quaker expressed the Sentiments and feelings of All America—the Name of Adams is not Affected in the U.S. of America—your Name of Wells is much less offensive we poor Adams’s must be very careful never to pretend to Claims of more merit than is Strictly and justly our due—the talents and Virtues and Services of your Grand-Father—if throughly known and perfectly understood—are quite enough for any one Man—never pluck the Laurels from any other brow—to decorate his—there has been plunder enough of reputation—let us have nothing to do with it—
I am my dear Sir your Affectionate Friend / and sincere well wisher
John AdamsThe Idea of a Committee of Correspondence was not an original idea of your G-F—how long so ever he might have had it in his mind before he brought it fourth in practice General James Warren of Plymouth first suggested it to him on a Visit—he maid to the General in his one House—this fact your G-F—himself told me with is own lips—and General Warren and his Lady both confermed it with thers—and Mrs Warren has carefully preserved it, in her history—Your Grand Father knew nothing of Statutes or Law Books—but what he learned from James Otis—Oxenbridge Thatcher Josiah Quincy—and perhaps some times from Daniel Leonard—he was not a man of learning or of reading
J A